White, J.
Appellant was indicted under article 6512, 2 Paschal’s Digest, for unlawfully carrying a pistol.
One ground of the motion in arrest of judgment was, that the information did not negative one of the exceptions enumerated in the statute, to wit, that defendant was a person travelling in the State, and keeping and carrying arms with his baggage. Every other exception mentioned in the statute was negatived in express terms. He is charged directly with carrying the pistol about his person, and this substantially negatives the idea that he was a traveller, for that excepted class are only allowed to keep and carry arms with their baggage.
In addition to this, it is alleged that he carried the weapon unlawfully and contrary to the statute. We think the information is sufficient. See Duke v. The State, 42 Texas, *297455 ; Smith v. The. State, 42 Texas, 460, and Blasdell v. The State, decided at the present term of this court,. ante, p. 263.
The next point raised in the case which we will notice was as to the jurisdiction of the court, and it is contended that because the fine imposed as a penalty by the statute is-in its maximum limited to $100, therefore the County Court, had no jurisdiction, and the case came within the exclusive-jurisdiction of the justice’s court. This question has been-settled by this court in the case of Pat Solon v. The State, just decided, post, p. 301.
We see no error in the charge of the court as given to the-jury, nor in the refusal of the special instruction asked by defendant. As given, the charge presented the law of the-case.
Another point relied upon by the defendant, and made in his motion for a new trial, in his assignment of errors, and urgently insisted upon in the brief of his counsel here, is-that the evidence does not sustain the allegation in the information. “ The bill of information alleging that defendant did carry about his person a pistol, while the testimony shows-that he had a pistol, if at all on his person, viz., in his hand.” We cannot well see how he could have a pistol in his hand' unless he had it about his person.
The evidence is amply sufficient to sustain the verdict and judgment; and, there being no error, the judgment is-affirmed.

Affirmed.